REINHARDT, Circuit Judge,
concurring and dissenting.
I agree with the majority that federal courts may entertain the Title VII claims of dual-status National Guard technicians claims except when they are so integrally related to the military aspect of their job as to render them nonjusticiable. I expressly concur in the holding that “Title VII coverage of civilians employed by the military encompasses actions brought by Guard technicians except when the challenged conduct is integrally related to the military’s unique structure.” I disagree only with the opinion’s conclusion that Mier has failed to state a claim on which relief may be granted under the standard set forth in the opinion: I believe that Mier’s complaint can fairly be read to allege a Title VII complaint arising from his civilian employment.
In light of the generous standards of notice pleading, see, e.g., Conley v. Gibson, 355 U.S. 41, 45-46, 78 S.Ct. 99, 101-02, 2 L.Ed.2d 80 (1957); Love v. United States, 915 F.2d 1242, 1245 (9th Cir.1989); Usher v. City of Los Angeles, 828 F.2d 556, 561 (9th Cir.1982), I believe that the majority reads the complaint too narrowly. Mier’s general allegations do not indicate that his claims are purely military in nature; indeed, he based certain of his claims upon discrimination against him as a civilian employee. Moreover, although his specific allegations suggest that two of his claims may rest, in part, upon military decisions, a plaintiff is not required to allege every factual basis for all of his claims at such an early stage in the proceedings. Lujan v. National Wildlife Federation, 497 U.S. 871, 889, 110 S.Ct. 3177, 3189, 111 L.Ed.2d 695 (1990) (holding that, when ruling on Rule 12(b) motions to dismiss, a judge must “presume[] that general allegations embrace the specific facts that are necessary to support the claim.” (emphasis added)). If Mier’s case is truly as deficient as the majority presumes, that fact will become readily apparent when a summary judgment motion *752is made. I would therefore hold that the district court erred in dismissing the complaint under Rule 12(b)(6).